Citation Nr: 1013232	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-22 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
from August 29, 2005, and in excess of 20 percent from 
December 12, 2009, for degenerative disc disease of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
April 1969.

This matter originally came to the Board of Veterans' 
Appeals (Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Veteran was afforded a travel Board hearing in June 
2008; a transcript of the testimony offered at this hearing 
has been associated with the record.

In an August 2008 decision, the Board, in pertinent part, 
denied the Veteran's claim for an increased initial rating 
for his lumbar spine disorder.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2009, the Court granted a joint 
motion from the Veteran and VA, vacating that part of the 
August 2008 Board decision that pertained to the lumbar 
spine rating issue, and remanding the case to the Board for 
further action.

In October 2009, the Board remanded the case for additional 
development.  Subsequently, in a February 2010 rating 
decision, the RO increased the rating of the service 
connected low back disability to 20 percent, from December 
12, 2009.


FINDINGS OF FACT

1.  Prior to December 12, 2009, the Veteran's degenerative 
disc disease of the low back was not manifested by 
incapacitating episodes, forward flexion of the spine to 
less than 60 degrees, combined range of motion to 120 
degrees or less, abnormal gait or contour or ankylosis.

2.  From December 12, 2009, the Veteran's degenerative disc 
disease of the low back has been manifested by back pain and 
limitation of forward flexion to 35 degrees; there is no 
showing of limitation of forward flexion to 30 degrees or 
less or ankylosis of the entire thoracolumbar spine.  The 
disability has not required episodes of bed rest prescribed 
by a physician.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for degenerative disc disease of the lumbar spine, 
prior to December 12, 2009, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235-
5243 (2009).

2.  The criteria for an initial rating in excess of 20 
percent for degenerative disc disease of the lumbar spine, 
since December 12, 2009, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235-
5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
VA is required to notify the appellant of the information 
and evidence not of record that is necessary to substantiate 
the claim. In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error 
did not affect the essential fairness of the adjudication 
now on appeal.  The appellant was notified that his claims 
for service connection was awarded with an effective date of 
August 29, 2005, the date of his claim, and an initial 
disability rating was assigned.  He was provided notice how 
to appeal that decision, and he did so.  He was provided a 
statement of the case that advised him of the applicable law 
and criteria required for a higher rating and he 
demonstrated his actual knowledge of what was required to 
substantiate higher ratings in his argument included on his 
Substantive Appeal.  Although he was not provided pre- 
adjudicatory notice that he would be assigned effective 
dates in accordance with the facts found as required by 
Dingess, he was assigned the earliest date permitted by law.  
38 U.S.C.A. § 5110(a).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claim such that the essential fairness of the 
adjudication was not affected.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and afforded the appellant an 
opportunity to present testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Rating for Lumbar Spine

Service connection for degenerative disc disease of the 
lumbar spine was granted in a September 2006 rating 
decision.  An initial 10 percent rating was assigned from 
August 29, 2005.  The Veteran disagreed with that rating.  A 
February 2010 rating decision granted a 20 percent rating 
from December 12, 2009.

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various 
diagnoses is to be avoided. 38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide 
separate evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with 
the otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  38 
C.F.R. § 4.45.


An appeal from the initial assignment of a disability 
rating, as in this case, requires consideration of the 
entire time period involved, and contemplates "staged 
ratings" where warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  According to the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes:

A 10% rating requires evidence of incapacitating episodes 
having a total duration of at least 1 week but less than 2 
weeks during the past 12 months.

A 20% rating requires evidence of incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.

A 40% rating requires evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.

A 60% rating requires evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

Note (1): For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Rating Formula for Diseases and Injuries 
of the Spine, Diagnostic Code 5235 (vertebral fracture or 
dislocation), Diagnostic Code 5236 (sacroiliac injury and 
weakness), Diagnostic Code 5237 (lumbosacral or cervical 
strain), Diagnostic Code 5238 (spinal stenosis), Diagnostic 
Code 5239 (spondylolisthesis or segmental instability), 
Diagnostic Code 5240 (ankylosing spondylitis), Diagnostic 
Code 5241 (spinal fusion), Diagnostic Code 5242 
(degenerative arthritis of the spine) (see also, Diagnostic 
Code 5003), Diagnostic Code 5243 (intervertebral disc 
syndrome) are evaluated as follows (unless intervertebral 
disc syndrome is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):

A 100 percent evaluation is appropriate for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation is 
appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation is appropriate 
for forward flexion of the thoracolumbar spine of 30 degrees 
or less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 20 percent evaluation is appropriate where there 
is forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  38 C.F.R. § 
4.71a.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of  
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, DC 5235-43, Note (2). 

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis. Under Diagnostic Code 5003, degenerative 
arthritis is rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific 
joint or joints involved. When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined and not added, under Diagnostic Code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003. For the purpose of rating disability from 
arthritis, the cervical vertebrae, dorsal vertebrae, and 
lumbar vertebrae are considered groups of minor joints, 
ratable on parity with major joints. 38 C.F.R. § 4.45(f). 
The lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions. Id.

The RO assigned the initial 10 percent rating for the 
Veteran's back disability under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5242.  See 38 C.F.R. § 4.27. 
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic 
code to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  This hyphenated 
diagnostic code may be read to indicate that traumatic 
arthritis is the service- connected disorder, and it is 
rated as if the residual condition is limitation of the back 
under Diagnostic Code 5242.

On an October 2005 VA examination, the Veteran reported 
episodic pain, one to two times per month, with flare-ups 
occasionally occurring as frequently as several times per 
week, lasting for 30 minutes to an hour.  There was no 
numbness or weakness reported in the legs.  There were no 
incapacitating episodes in the last 12 months.  The Veteran 
did not use any assistive device, and he had no bowel or 
bladder problems.  His mobility, activities of daily living, 
his usual occupation, recreation activities and driving were 
not restricted.

Examination of the back in October 2005 revealed no pain to 
palpation over the spinous processes.  Flexion was to 90 
degrees.  Extension was to 30 degrees.  Lateral rotation was 
to 30 degrees bilaterally.  No change of motion was noted 
with repetitive motion.  Range of motion was not painful and 
there was no change in joint function with flare-ups.  X-
rays resulted in a diagnosis of mild disc space narrowing at 
L1-2 and L2-3 with endplate changes at these levels 
indicating degenerative disc disease.

On VA examination conducted December 12, 2009, the Veteran 
reported that his back pain had recently worsened.  He 
described moderate constant low back pain radiating to the 
left hip and thigh.  He also described weekly flare-ups of 
additional pain lasting one to two days.  On examination, 
lumbar spine motion was noted as:  flexion, zero to 35 
degrees; extension, zero to 15 degrees; lateral flexion, 
zero to 20 degrees bilaterally; and rotation, zero to 20 
degrees bilaterally.  There was objective evidence of pain 
on ranges of motion and on repetitive motion, but no 
additional limitation of motion with repetitions of motion.  
There was no history of incapacitating episodes, and there 
was no showing of lumbar scoliosis, ankylosis, or 
flattening.  Lower extremity sensory and reflex examination 
findings were normal.  X-rays showed lumbar spondylosis.  
The examiner stated that the Veteran's low back disease did 
not significantly impact his ability to work; he had lost no 
time from work, was gainfully employed, and took over the 
counter medications as needed.  "He is fully able to 
continue his full-time job."

Prior to December 12, 2009

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease of the lumbar spine prior to 
December 12, 2009, is not warranted.  An evaluation in 
excess of 10 percent based upon incapacitating episodes is 
not established as there is no evidence of such 
incapacitating episodes; indeed, the October 2005 examiner 
noted no such episodes.  Under the general rating formula, a 
20 percent evaluation is not warranted because forward 
flexion of the lumbar spine was greater than 60 degrees; the 
October 2005 examination showed flexion to 90 degrees.  
Moreover, the combined range of motion exceeded 120 degrees.  
At examination it was to 180 degrees, even without bilateral 
lateral flexion metrics.  There was no evidence of abnormal 
gait and abnormal spinal contour.  A higher examination was 
not warranted because flexion of the lumbar spine was 
greater than 60 degrees and there is no evidence of 
ankylosis.  

Since December 12, 2009

The RO assigned a 20 percent rating based on the December 
12, 2009 VA examination report, specifically the flexion 
restricted to 35 degrees.  As this was not greater than 60 
degrees, the 20 percent rating was appropriate.  The Board 
finds that a disability rating greater than 20 percent is 
not warranted under the schedular criteria.  The Veteran's 
range of motion does not meet the criteria for the next 
highest, 40 percent rating as his forward flexion is greater 
than 30 degrees and there is no ankylosis of the entire 
thoracolumbar spine.  The combined range of motion of the 
thoracolumbar spine, 130 degrees, actually exceeds that 
which is contemplated by the current 20 percent rating (120 
degrees.)  

There is also no evidence of incapacitating episodes 
relating to intervertebral disc syndrome having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  The December 2009 VA examination 
specifically noted there had been no incapacitating 
episodes.  Thus, a disability rating greater than 20 percent 
under either DC 5237 or DC 5243 is not warranted.  
Furthermore, there are no other alternative diagnostic codes 
under 38 C.F.R. § 4.71a that could apply to the Veteran's 
back disorder.

The Board also finds that a disability rating greater than 
20 percent is not warranted for the Veteran's back disorder 
under DeLuca.  The December 2009 VA examination report did 
not note objective evidence of pain on repeated testing, and 
the current 20 percent rating takes into account the pain-
limited range of motion.  Thus, there is no indication in 
the current record that pain due to disability of the low 
back causes functional loss greater than that contemplated 
by the currently assigned 20 percent evaluation.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease of the lumbar spine prior to 
December 12, 2009, is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine since 
December 12, 2009, is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


